NO. 12-07-00010-CR
NO. 12-07-00011-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
BRANDON
ROWE,  §          APPEALS
FROM THE 241ST
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            These appeals are being dismissed for want of
jurisdiction.  Appellant was convicted of
the offenses of aggravated sexual assault of a child and retaliation.  Punishment was imposed in open court in each
case on November 29, 2006.  Appellant did
not file motions for new trial,  see Tex. R. App. P. 26.2(2), nor did he
file motions for extension of time to file his notices of appeal as permitted
by Texas Rule of Appellate Procedure 26.3. 
Consequently, Appellant’s notices of appeal were due on December 29,
2006.  See Tex. R. App. P. 26.2(a)(2). 
However, Appellant filed his notices of appeal on January 5, 2007. 
            Appellant’s January 5, 2007 notices of appeal are
untimely, which leaves us without jurisdiction over the appeals.  Furthermore, this Court has no authority to
allow the late filing of a notice of appeal except as provided by Rule
26.3.  See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State,
918 S.W.2d 519, 523 (Tex. Crim. App. 1996). 
Consequently, these appeals are dismissed for want of jurisdiction.

Opinion
delivered  January 31, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.       
 
(DO NOT PUBLISH)